Case 3:19-cv-00834-SMY-MAB Document 14-1 Filed 08/16/19 Page 1of3 Page ID #513

EXHIBIT 1
Case 3:19-cv-00834-SMY-MAB Document 14-1 Filed 08/16/19 Page 2o0f3 Page ID #514

ay
f

LEASE ADDENDUM FOR CRIME FREE HOUSING: -

In consideration of the execution of 4 lease of the dwelling unit identified in the lease, Lessee
and Lessor agree as follows:

}.

Ww

Lessee or any member of lessee’s household, shall not engage in criminal activity,
including drug-related criminal activity, within the city limits of the City of Granite
City. “Drug-related criminal activity” means the illegal manufacture, sale
distribution, use or possession with intent to manufacture, sell, distribute, or use a
controlled substance (as defined in section 102 of the Controlled Substance Act 2]
U.S.C sect 12).

Lessee’s guest or other person under the lessee's contro! shall not engage in criminal
activity, including drug-related criminal activity, on or near the premise. “Drius-
related criminal activity” means the illegal manufacture, sale distribution, use or
possession with intent to manufacture, sell, distribute, or use a controlled substance
(as defined in section 102 of the Controlled Substance Act 21 U.S.C sect 12).
Lessee or memibers of lessee’s household, shall not engage in any act:intended to
facilitate ctiminal activity, including drug-related criminal activity within the city
limits of the City.of Granite City.

Lessee’s guest or ofber person under the lessee’s control shall-not engage in anv act
intended to facilitate criminal activity. including drug related criminal activity, on or
near the property premise, regardiéss of whether or not the individual engaging in
such activity is a househo|d member or guest. ~
Lessee or a member of the lessee’s household will not engage in the manufacture,
sale, possession or distribution of illegal drugs at anv location whether on or Near
property premise or.otherwise.

Lessee, any member of the lessee’s shall not engage in acts of violencé or threats of

violence, including but not limited to, the unlawful discharge of firearms within the

city limits of the City of Granite City.
Lessee’s guest or other person under the lessee’s control shall not engage in acts of
violence or threats of violence, including but not limited to, the unlawful discharoe of
firearms, on Or hear property premise. °
Lessee, or a member of lessee’s household, shall not engage in any criminal activity
found to be equivalent to a Forcible Felony at any location, on the property premise
or otherwise. “FORCIBLE FELONY” is defined as treason, first degree murder.
second degree murder, predatory criminal sexual assault of a child, aggravated _
criminal sexual assault, criminal sexual assault, robbery, burglary, residential
burglary, aggravated arson, arson, aggravated kidnapping, kidnapping, ageravated
batiery résulting in great bodily harm or permanent disability or disfigurement and
any otber felony which involves:the use or threat of physical force or violence asainst
any individuals. (720 ILCS 5/2-8). ” ~
VIOLATION OF ANY OF THE ABOVE PROVISIONS SHALL BE A MATERIAL
VIOLATION OF THE LEASE AND-GOOD CAUSE FOR TERMINATION OF
TENANCY. A single violation of the provisions of this addendum shall be deemed a
serious violation and materia] noncompliance with the lease. It is understood and
agreed that a single violation of any of the provisions listed above shal] be good cause
Case 3:19-cv-00834-SMY-MAB Document 14-1 Filed 08/16/19 Page 30f3 Page ID #515

for termination of lease, unless otherwise provided by Jaw. Proof of violation shall
not require criminal conviction, but shall be by a preponderance of the evidence.

10. In case of conflict between the provisions of this addendum and any other provision
of the lease, the provisions of this addendum shal] gover.

11. This lease is incorporated into the lease. between the Owner/Landlord or its agent-and

 

 

 

 

632 mmap I GC Ie HO
Capsci (rose) hele ok & CAE

Kew ple. Was ft
LESSEE SL 2 DATE OWNER/LANDLORD/AGENT

 

77742
